Title: From John Quincy Adams to John Adams Smith, 14 November 1816
From: Adams, John Quincy
To: Smith, John Adams


				
					Dear Sir, 
					Ealing 14 November 1816.
				
				Under the circumstances stated in Coll Aspinwalls certificate (which I return) and in your Letter, I cannot reccommend John McIntosh to relief as a destitute American Seaman.I enclose the Power of Attorney with the certificate concerning the Mayor of Leeds to which the Legation Seal must be affixed. truly yours
				
					
				
				
			